                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:19-CR-00249-01

VERSUS                                            JUDGE JAMES D. CAIN, JR.

ELTON J RICHARD III (01)                          MAGISTRATE JUDGE KAY


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 35] filed by the Magistrate

Judge, recommending denial of the Motion to Suppress [doc. 18] filed by defendant Elton

J. Richard III. The court has conducted an independent review of the record, determined

that the findings are correct under the applicable law, and considered the objections to the

Report and Recommendation. Accordingly,

       IT IS ORDERED that the Motion to Suppress [doc. 18] be DENIED.

       THUS DONE AND SIGNED in Chambers on this 12th day of February, 2020.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
